Title: To Thomas Jefferson from John Owings, 28 April 1807
From: Owings, John
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Dayton April 28th 1807
                        
                        I have until about a month past maintained thro’ life an easy independance Altho’ I have never been in
                            affluent circumstances yet I have been so fortunate, as to enjoy the comforts of Life without those cares that proceed
                            from penury and want until now. But Sir I am so much reduced at present that to support my self and family I have been
                            under the necessity to hire myself by the day, and am actually employed now as a masons tender This Sir, is hard
                            laborious service and galling to my feelings—Among strangers and without resources to bear me up I am constrained to
                            solicit you for a small pecuniary assistance to relieve my present necessities and to enable me to start at something more
                            agreeable to my inclination and habits—I am living in Dayton a post Town in the State of Ohio where Mad river falls into
                            the Great Miami—My family are enjoying health in the highest degree My son called for you is a fine thriving boy and
                            possesses an excellent genius.
                        I am sorry to ask the assistance of any friend; but believing your friendship will not be diminished on
                            account of my present circumstances I have thus fairly stated my situation, from which if you condescend to extricate me I
                            shall gratefully acknowledge while I have an existance 
                  With sincere esteem I am, respectfully your Obedient servant
                        
                            John Owings
                            
                        
                        
                            P.S. you will please to excuse me for not writing oftener
                        
                    